United States Court of Appeals
                     For the First Circuit

No. 17-2068

                  LAURA LEMUS; MANUEL M. LEMUS,

                          Petitioners,

                               v.

                   JEFFERSON B. SESSIONS, III,
                        ATTORNEY GENERAL,

                           Respondent.


                          ERRATA SHEET

     The opinion of this Court, issued on August 14, 2018, is
amended as follows:

     On page 5, line 7, replace "Lemuses" with "Lemuses'".